[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                       FEBRUARY 7, 2012
                                            No. 11-12956
                                        Non-Argument Calendar             JOHN LEY
                                                                           CLERK
                                      ________________________

                                           Agency No. A088-314-714


RICARDO BARRIOS,

llllllllllllllllllllllllllllllllllllllll                                       Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (February 7, 2012)



Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Ricardo Barrios seeks review of the Board of Immigration Appeals’ (BIA)

order dismissing his appeal of the Immigration Judge’s (IJ) denial of his motion to

reopen and rescind his in absentia removal order. Barrios raises two issues on

appeal. First, he contends the BIA abused its discretion in determining he

received proper notice of his removal hearing when the Notice to Appear (NTA)

was sent to the address he provided in his asylum application. He asserts he did

not receive mail at that address, and, therefore, cannot be charged with receiving

actual or constructive notice. Second, he asserts his due process rights were

violated because neither the Government, nor the IJ, provided him with the NTA

or his asylum application, even though they referenced those documents in their

opposition brief and decision, respectively. Thus, he contends he was denied his

statutory right to examine the evidence against him. After review,1 we deny

Barrios’s petition.

                                               I.

       We review the BIA’s denial of a motion to reopen for an abuse of

discretion. Mejia Rodriguez v. Reno, 178 F.3d 1139, 1145 (11th Cir. 1999). In

the context of a motion to reopen, whether an alien received sufficient notice of


       1
        We review the BIA’s decision as the final judgment, unless the BIA has expressly
adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). Because the
BIA did not expressly adopt the IJ’s decision, we review the BIA’s decision only.

                                               2
his removal hearing is a finding of fact. See Contreras-Rodriguez v. U.S. Att’y

Gen., 462 F.3d 1314, 1317 (11th Cir. 2006) (granting petition for review and

remanding for the BIA to consider in the first instance whether petitioner received

a sufficient notice of hearing before being removed in absentia). The BIA’s

factual findings are considered “conclusive unless a reasonable factfinder would

be compelled to conclude to the contrary.” Lonyem v. U.S. Att’y Gen., 352 F.3d

1338, 1340 (11th Cir. 2003).

      If an alien fails to attend a proceeding after being provided with written

notice under 8 U.S.C. § 1229(a)(1) and (2), he shall be ordered removed in

absentia if the agency establishes by “clear, unequivocal, and convincing

evidence” the written notice was properly provided and the alien is removable. 8

U.S.C. § 1229a(b)(5). The written notice is considered sufficient if provided at the

most recent address provided under 8 U.S.C. § 1229(a)(1)(F). Id. Under

§ 1229(a)(1)(F), an alien must immediately provide an address at which he may be

contacted and must immediately provide notice of any change of the alien’s

address.

      The BIA did not err in determining that Barrios was provided proper notice

of his removal proceedings. Barrios asserts he was living at a residence in St.

Cloud when the NTA was sent, and the Department of Homeland Security (DHS)

                                         3
should have known the Dundee address was incorrect because it was a Post Office

box and not a physical residence. However, he does not dispute the NTA was sent

to the most recent address he provided in writing to the DHS. In fact, he provided

this address in his asylum application only two months before the NTA was sent.

He does not contend he informed the DHS of a change in his address to St. Cloud.

Further, he fails to explain why he provided the Dundee address in his asylum

application, but later alleged that the address was never his. Therefore, the

address used by the DHS qualifies as a § 1229(a)(1)(F) address.

      Since the DHS mailed the NTA to the last § 1229(a)(1)(F) address provided

by Barrios, he received sufficient notice to allow for in absentia proceedings. See

8 U.S.C. § 1229a(b)(5). Also, because Barrios did not provide a change of

address, he is precluded from claiming that he did not receive notice. See

Dominguez v. U.S. Att’y Gen., 284 F.3d 1258, 1260 (11th Cir. 2002) (“Failing to

provide the [DHS] with a change of address will preclude the alien from claiming

that the INS did not provide him or her with notice of a hearing.”). Lastly, this

case can be distinguished from In re G-Y-R-, 23 I.&.N. Dec. 181, 182 (BIA 2001),

because that case dealt with a NTA that was sent to an address provided six years

earlier and was returned by the postal service, where, here, the NTA was sent to an

address provided only two months earlier and was not returned as undeliverable.

                                          4
Therefore, the BIA did not abuse its discretion when it dismissed Barrios's appeal

of the denial of his motion to reopen based on its conclusion that Barrios received

proper notice. Accordingly, we deny Barrios's petition with regard to his lack of

notice claim.

                                         II.

      We review constitutional due process claims de novo. Avila v. U.S. Att’y

Gen., 560 F.3d 1281, 1285 (11th Cir. 2009). To establish a due process violation,

an alien must prove he was deprived of liberty without due process of law, and the

deprivation caused him substantial prejudice. Id. Substantial prejudice occurs

when a due process violation affects the outcome of the case. Id.

      In removal proceedings, “the alien shall have a reasonable opportunity to

examine the evidence against the alien.” 8 U.S.C. § 1229a(b)(4)(B). Barrios had

access to his asylum application and the NTA sent to him, as they were both in the

administrative record, and, thus, Barrios had a reasonable opportunity to examine

the evidence against him. However, even if he was denied a reasonable

opportunity to examine the evidence, he has not shown that he was substantially

prejudiced by such a denial. Accordingly, Barrios’s due process rights were not

violated, and we deny his petition with regard to this claim.

      PETITION DENIED.

                                          5